DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   01/11/2021. 
Claims 1-20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2020, 01/12/2021, and 02/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. Applicant asserts on page 9-10 that Dubinsky is not prior art to the instant application. The Examiner respectfully disagrees with this assertion. The Applicant cites Dynamic Drinkware LLC v. National Graphics, Inc. and Amgen Inc. v. Sanofi and asserts that the claims of the PG Pub of Dubinsky are not fully supported by the claims of the provisional application. This argument is moot, as the case law cited is . 
Applicant further asserts on pages 10-11 that Lai fails to teach the limitations associated with claims 5, 7, and 8, which include the receipt of AV content with vacant audio from a content provider, and sending the content to a different device either with audio inserted in the vacancy, or without to be remastered locally. The Examiner respectfully disagrees with this assertion. Lai teaches in [0024] and [0026] a source file database on a server, which can be read to a content provider as supported by the specifications of the instant application p. 19, lines 7-9, reciting “an AV content provider, whether the provider is a server in communication with the device”. Lai further teaches that the audio file has saved audio segment information including start and stop time, and an indication of whether the segment represents a target role to be replaced, which reads to audio with a segment being left vacant, where the vacancy is the recognized to-be-replaced segment (see [0045] and [0055]). Lai further teaches that the to-be-replaced audio segment can be replaced with the appropriate data in order to obtain a 
Any additional arguments are moot based on the above responses.
Hence, Applicant’s arguments are not persuasive.
Drawings
The drawings are objected to because of the following informality: Fig. 2 does not show an element 200 as indicated in the specifications.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PG Pub No. 2020/0265829), hereinafter Liu, in view of Rossano et al. (US PG Pub No. 2016/0021334), hereinafter Rossano, and further in .

Regarding claim 1, Liu teaches
An apparatus, comprising ([0005:1-6] a computer system):
at least one computer memory that is not a transitory signal and that comprises instructions executable by at least one processor to ([0005:1-6] a computer-readable storage media, i.e. memory, containing program instructions for execution by a coupled processor):
access an artificial intelligence model trained to mimic the voice…([0089] an artificial intelligence model is trained to synthesize an audio of a recommended voice, i.e. mimic the voice);
access…text associated with a piece of audio visual (AV) content ([0014:5-7], [17:17-22], [0018:1-5] the voiced content, such as a video, i.e. piece of audio visual content, may have the audio data transcribed into text for further processing by a language synthesizing program, i.e. access…text associated); and
use the artificial intelligence model and the…text to insert audio mimicking the voice…into the piece of AV content, the audio comprising an audible representation of the…text ([0017], [0019], [0089] the artificial intelligence model is used by the language synthesis program to synthesize text from transcribed audio data, i.e. use the artificial intelligence model and the text, into an artificially generated voice, i.e. the audio comprising an audible representation of the text, where the artificially .  
While Liu provides a transcribed text for synthesis, Liu does not specifically teach that the text can take the form of closed captioning, and thus does not teach
closed captioning (CC) text.
Rossano, however, teaches closed captioning (CC) text ([0060:1-3], [0062] the video may have closed subtitles or closed captions associated with the video for further processing).
Liu and Rossano are analogous art because they are from a similar field of endeavor in realistic speech synthesis for voiced content applications. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the transcribed text for synthesis teachings of Liu, with the specific use of text in the form of subtitles and closed captions as taught by Rossano. The motivation to do so would have been to achieve a predictable result of enabling the dubbing of a video using the language in the associated subtitles/closed captions (Rossano [0060]).
While Liu in view of Rossano provides the ability to mimic the voice characteristics of specific individuals or actors, Liu in view of Rossano does not specifically teach that the voice of a child is one that can be mimicked, and thus does not teach
voice of a child.
Dubinsky, however, teaches voice of a child ([0010:7-14], [0017:11-15], as also found in the provisional app at (p.2, l.18-23), (p.3, l.11-14), the system recognizes 
Liu, Rossano, and Dubinsky are analogous art because they are from a similar field of endeavor in realistic speech synthesis for audiovisual applications. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the speech synthesis using age as an attribute teachings of Liu, as modified by Rossano, with the specific recognition and synthesis of a child’s voice as taught by Dubinsky. The motivation to do so would have been to achieve a predictable result of ensuring the voice dubbing is closely matched to the original speaker’s voice (Dubinsky (p. 3, l.11-14)).

Regarding claim 3, Liu in view of Rossano and Dubinsky teaches claim 1, and Liu further teaches
wherein the artificial intelligence model comprises a deep neural network (DNN) trained to mimic the voice of the child, the DNN trained based on recorded speech of the child and text corresponding to the recorded speech ([0089], [0101:8-14], [0102] an artificial intelligence model uses a deep neural network, trained with voice samples that are recordings of real speech, i.e. trained based on recorded speech, in combination with phonetic transcriptions of the voiced content which are generated from the raw text of the content, i.e. text corresponding to the recorded speech).  
Dubinsky has already taught the voice to be mimicked is that of a child, as shown in claim 1.

receive the AV content from a content provider ([0039-40] video data can be streamed to a local apparatus, i.e. receive the AV content, from a site such a YouTube, i.e. content provider); and
insert, locally at the apparatus, the audio into the piece of AV content ([0039-40], [0095] the mixer, which can be on a local apparatus, merges the dubbed segments with the original video, i.e. insert…the audio into the piece of AV content).  

Regarding claim 6, Liu in view of Rossano and Dubinsky teaches claim 4, and Liu further teaches
receive the AV content from the content provider with no audio segments of the AV content being left vacant ([0017] processors parse an original version of voiced content, i.e. AV content…with no audio segments of the AV content being left vacant, that were maintained by a content provider); and
transmit, to another device, the piece of AV content with the audio replacing at least a first audio segment of the AV content received from the content provider ([0017], [0050] the originally included voice of the voice content, i.e. first audio segment of the AV content, may be replaced with an artificially synthesized voice, i.e. piece of AV content with the audio replacing, where the synthesized voice content may be delivered to a client device by, i.e. transmit, to another device).  


stream the AV content from another device ([0040] the video, i.e. AV content, is received in streaming mode from a provider such as YouTube, i.e. another device); and
insert the audio into the piece of AV content as the piece of AV content is streamed and presented ([0040] the data is dubbed, i.e. insert the audio into the piece of AV content, in real time during streaming mode, i.e. as the piece of AV content is streamed and presented).  

Regarding claim 10, Liu in view of Rossano and Dubinsky teaches claim 9, and Liu further teaches
wherein the apparatus inserts the audio into the piece of AV content as the piece of AV content is streamed and presented by one or more of ([0040] the data is dubbed, i.e. insert the audio into the piece of AV content, in real time during streaming mode, i.e. as the piece of AV content is streamed and presented):
inserting the audio into at least one vacant audio segment of the AV content, replacing at least one filled audio segment of the AV content ([0017] the originally included voice of the voice content, i.e. at least one filled audio segment of the AV content, may be replaced with an artificially synthesized voice, i.e. replacing).

Regarding claim 12, Liu in view of Rossano and Dubinsky teaches claim 1, and Liu further teaches
comprising the at least one processor ([0005:1-6] the computer system comprising a processor).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Rossano, in view of Dubinsky, and further in view of McCoy et al. (US PG Pub No. 2015/0199978), hereinafter McCoy.

Regarding claim 2, Liu in view of Rossano and Dubinsky teaches claim 1.
While Liu in view of Rossano and Dubinsky provides AV content, Liu in view of Rossano and Dubinsky does not specifically teach that the content could be a cartoon, and thus does not teach
wherein the piece of AV content is an AV cartoon.
McCoy, however, teaches wherein the piece of AV content is an AV cartoon ([0022:20-29] the multimedia content, i.e. piece of AV content, that is to be dubbed with different vocalized content, can be an animated cartoon).  
Liu, Rossano, Dubinsky, and McCoy are analogous art because they are from a similar field of endeavor in processing of multimedia content. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing of voiced content such as videos teachings of Liu, as modified by Rossano and Dubinsky, with the content being more specifically in the form of an animated cartoon as taught by McCoy. The motivation to do so would have been to achieve a predictable result of enabling the dubbing of vocalized content on different types of multimedia content (McCoy [0022:20-29]).
Claim(s) 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Rossano, in view of Dubinsky, and further in view of Lai (US PG Pub No. 2020/0234689), hereinafter Lai.

Regarding claim 5, Liu in view of Rossano and Dubinsky teaches claim 4, and Liu further teaches
wherein the apparatus is embodied in a server ([0024] the system may be embodied in a server computer), wherein the instructions are executable to:
While Liu in view of Rossano and Dubinsky provides the receipt of video content from a content provider, Liu in view of Rossano and Dubinsky does not specifically teach that there is any portion of the AV content that is vacant, and thus does not teach
receive the AV content from the content provider with at least one audio segment of the AV content being left vacant; and
transmit, to another device, the piece of AV content with the audio inserted into the at least one vacant audio segment.  
Lai, however, teaches 25201806011.01receive the AV content from the content provider with at least one audio segment of the AV content being left vacant ([0024:1-3], [0026], [0045], [0055] the source file database, which can be on a server, i.e. content provider, stores to-be-replaced source video and audio files to be shared with a terminal device, i.e. receive AV content, where the audio file has saved audio segment information including start and stop time, and an indication of whether each segment represents a target role to be replaced, i.e. at least one audio segment of the AV content being left vacant); and
transmit, to another device, the piece of AV content with the audio inserted into the at least one vacant audio segment ([0023], [0024], [0026], [0032:1-2], [0122]  the audio file processing device obtains the source video file, and replaces the data in the to-be-replaced audio segments to obtain a second audio file, i.e. piece of AV content with the audio inserted into the at least one vacant audio segment, which can be send to a client on a terminal device for user viewing, i.e. transmit, to another device).  
Liu, Rossano, Dubinsky, and Lai are analogous art because they are from a similar field of endeavor in realistic speech synthesis for audiovisual applications. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receipt of video content from a content provider of Liu, as modified by Rossano and Dubinsky, with the source video file content being marked with specific segments as to-be-replaced as taught by Lai. The motivation to do so would have been to achieve a predictable result of replacing the voice of a specific character at the request of a user (Lai [0031]).

Regarding claim 7, Liu in view of Rossano and Dubinsky teaches claim 4, and Rossano further teaches
wherein the apparatus is embodied in a consumer electronics device of an end user ([0039] the method may be carried out using a local configuration, such as a desktop computer or tablet, i.e. apparatus is embodied in a consumer electronics device), and wherein the instructions are executable to:

receive the AV content from the content provider with at least one audio segment of the AV content being left vacant. 
Lai, however, teaches receive the AV content from the content provider with at least one audio segment of the AV content being left vacant ([0024:1-3], [0026], [0045], [0055] the source file database, which can be on a server, i.e. content provider, stores to-be-replaced source video and audio files to be shared with a terminal device, i.e. receive AV content, where the audio file has saved audio segment information including start and stop time, and an indication of whether each segment represents a target role to be replaced, i.e. at least one audio segment of the AV content being left vacant).  
Liu, Rossano, Dubinsky, and Lai are analogous art because they are from a similar field of endeavor in realistic speech synthesis for audiovisual applications. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receipt of video content from a content provider of Liu, as modified by Rossano and Dubinsky, with the source video file content being marked with specific segments as to-be-replaced as taught by Lai. The motivation to do so would have been to achieve a predictable result of replacing the voice of a specific character at the request of a user (Lai [0031]).


remaster the AV content locally at the apparatus prior to presentation of the AV content locally at the apparatus ([0039], [0058], [0060] the method may be carried out using a local configuration, such as a desktop computer or tablet, i.e. locally at the apparatus, where a mixing unit merges the new created audio track into the original movie, i.e. remaster the AV content, where video playback can be delayed to allow time to dub the video before viewing, i.e. prior to presentation of the AV content locally at the apparatus), 
subsequently begin presenting the remastered AV content locally at the apparatus ([0060] video playback can be delayed to allow time to dub the video before viewing).  
	And Lai further teaches the AV content being remastered with the audio being inserted into the at least one vacant audio segment ([0024:1-3], [0045], [0048], [0055] the source file database stores to-be-replaced source video and audio files where the audio file has saved audio segment information including start and stop time, and an indication of whether each segment represents a target role to be replaced, i.e. at least one audio segment of the AV content being left vacant, where the segments to-be-replaced are replaced with to-be-dubbed segments, i.e. the AV content being remastered).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Rossano in view of Dubinsky, and further in view of Brown et al (US PG Pub No. 2011/0064388), hereinafter Brown.

Regarding claim 11, Liu in view of Rossano and Dubinsky teaches claim 1.
While Liu in view of Rossano and Dubinsky provides the ability for a user to change audio data of audio visual content, Liu in view of Rossano and Dubinsky does not specifically teach that the user can alter the visual data of audio visual content, and thus does not teach
receive from at least one camera associated with the consumer electronics device an image of the child; and 
alter a video representation of a character in the AV content according to the image of the child.
Brown, however, teaches receive from at least one camera associated with the consumer electronics device an image of the child ([0065], [0068], [0138-0142] the representation of an individual, such as a child, i.e. image of the child, can be downloaded directly from a camera to the video system, i.e. receive from at least one camera, which is accessible to the user through an internet-connected computing device, such as a smartphone or personal computer, i.e. associated with the consumer electronics device); and 
alter a video representation of a character in the AV content according to the image of the child ([0061:1-3], [0065], [0068] character customization can be based on an image of an individual, such as a child, i.e. image of the child, where the .
Liu, Rossano, Dubinsky, and Brown are analogous art because they are from a similar field of endeavor in processing of audio for audiovisual applications. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ability for a user to change audio data of audio visual content teachings of Liu, as modified by Rossano and Dubinsky, with the visual customization of a character based on the image of a child as taught by Brown. The motivation to do so would have been to achieve a predictable result of enabling a child to play the role of a character in an animation (Brown [0065]).

Claim(s) 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Dubinsky.

Regarding claim 13, Liu teaches
A method, comprising ([0094] a method for synthesizing voice content):
accessing a speech synthesizer trained to mimic the voice…, the speech27201806011.01 synthesizer comprising an artificial neural network trained to the…voice based on recorded speech…and first text corresponding to words indicated in the recorded speech ([0089], [0101:8-14], [0102] a synthesis engine, i.e. accessing a speech synthesizer, is trained to mimic the speech of a recommended voice, i.e. .
accessing second text associated with audio visual (AV) content ([0014:5-7], [17:17-22], [0018:1-5] the voiced content, such as a video, i.e. audio visual content, may have the audio data transcribed into text for further processing by a language synthesizing program, i.e. accessing second text associated; and
using the speech synthesizer and the second text to insert audio mimicking the voice…into the AV content ([0017], [0019], [0089] the artificial intelligence model is used by the language synthesis program, i.e. speech synthesizer to synthesize text from transcribed audio data, i.e. second text, into an artificially generated voice, where the artificially synthesized voice replaces one or more speakers in the original voiced content, i.e. insert audio mimicking the voice into the piece of AV content).
While Liu in provides the ability to mimic the voice characteristics of specific individuals or actors, Liu does not specifically teach that the voice of a child is one that can be mimicked, and thus does not teach
voice of a child.
Dubinsky, however, teaches voice of a child ([0010:7-14], [0017:11-15], as also found in the provisional app at (p.2, l.18-23), (p.3, l.11-14) the system recognizes 
Liu and Dubinsky are analogous art because they are from a similar field of endeavor in realistic speech synthesis for voiced content applications. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the speech synthesis using age as an attribute teachings of Liu, with the specific recognition and synthesis of a child’s voice as taught by Dubinsky. The motivation to do so would have been to achieve a predictable result of ensuring the voice dubbing is closely matched to the original speaker’s voice (Dubinsky (p. 3, l.11-14)).

Regarding claim 14, Liu in view of Dubinsky teaches claim 13, and Liu further teaches
wherein the inserted audio comprises an audible representation of at least a portion of the second text ([0018:1-5], [0019] the text transcription of the audio data, i.e. at least a portion of the second text, is processed to synthesize an artificial voice, i.e. audible representation, to replace the voice of the original voiced content, i.e. inserted audio).

Regarding claim 17, Liu in view of Dubinsky teaches claim 13, and Liu further teaches
wherein the inserted audio replaces at least one existing audio segment of the AV content ([0017], [0050] the originally included voice of the voice content, i.e. .

Regarding claim 18, Liu teaches
An apparatus, comprising ([0005:1-2] a computer system):
at least one computer readable storage medium that is not a transitory signal, the at least one computer readable storage medium comprising instructions executable by at least one processor to ([0005:1-6] a computer-readable storage media containing program instructions for execution by a coupled processor):
use a trained deep neural network (DNN) to produce a representation of a…voice as speaking audio corresponding to at least a portion of the script of audio video (AV) content ([0014:5-7], [0089] an artificial intelligence model uses a deep neural network trained to synthesize an audio of a recommended voice, i.e. produce a representation of a voice as speaking audio, reciting the transcript of text of voiced content including video, i.e. corresponding to at least a portion of the script of audio video content), the trained DNN being trained using both at least one recording of words spoken by the --speaker-- and text corresponding to the words, the text being different from the script ([0089], [0101:8-14], [0102] the deep neural network is trained with voice samples that are recordings of real speech, i.e. at least one recording of words spoken by the speaker, in combination with phonetic transcriptions of the voiced content which are generated from the raw text of the content, i.e. text corresponding to the words, the text being different from the script).  

a child's28201806011.01 voice.
Dubinsky, however, teaches a child's 28201806011.01voice ([0010:7-14], [0017:11-15], as also found in the provisional app at (p.2, l.18-23), (p.3, l.11-14) the system recognizes characteristics of the original speakers, including children, and creates voice dubbings that match the original speaker’s voice as closely as possible).
Liu and Dubinsky are analogous art because they are from a similar field of endeavor in realistic speech synthesis for voiced content applications. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the speech synthesis using age as an attribute teachings of Liu, with the specific recognition and synthesis of a child’s voice as taught by Dubinsky. The motivation to do so would have been to achieve a predictable result of ensuring the voice dubbing is closely matched to the original speaker’s voice (Dubinsky (p. 3, l.11-14)).

Claim(s) 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Dubinsky, and further in view of McCoy.

Regarding claim 15, Liu in view of Dubinsky teaches claim 13.
While Liu in view of Dubinsky provides AV content, Liu in view of Dubinsky does not specifically teach that the content could be a cartoon, and thus does not teach
wherein the AV content is animated AV content.
McCoy, however, teaches wherein the AV content is animated AV content ([0022:20-29] the multimedia content, i.e. piece of AV content, that is to be dubbed with different vocalized content, can be an animated cartoon, i.e. animated AV content).
Liu, Dubinsky, and McCoy are analogous art because they are from a similar field of endeavor in processing of multimedia content. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing of voiced content such as videos teachings of Liu, as modified by Dubinsky, with the content being more specifically in the form of an animated cartoon as taught by McCoy. The motivation to do so would have been to achieve a predictable result of enabling the dubbing of vocalized content on different types of multimedia content (McCoy [0022:20-29]).

Regarding claim 19, Liu in view of Dubinsky teaches claim 18.
While Liu in view of Dubinsky provides AV content, Liu in view of Dubinsky does not specifically teach that the content could be a cartoon, and thus does not teach
wherein the AV content is a cartoon. 
McCoy, however, teaches wherein the AV content is a cartoon ([0022:20-29] the multimedia content, i.e. piece of AV content, that is to be dubbed with different vocalized content, can be an animated cartoon, i.e. animated AV content).
Liu, Dubinsky, and McCoy are analogous art because they are from a similar field of endeavor in processing of multimedia content. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 

Regarding claim 20, Liu in view of Dubinsky and McCoy teaches claim 19, and McCoy further teaches
match the representation of the child's voice to lip movement of at least one character visually depicted in the cartoon ([0025:1-10], [0026] movement of a character in the visual content, i.e. at least one character visually depicted in the cartoon, such as lip positions, i.e. lip movement, can be correlated to the dubbed vocal sounds for the character, i.e. match the representation of the voice).
Additionally, Dubinsky has already taught the voice to be mimicked is that of a child, also shown in claim 18.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Dubinsky, and further in view of Lai.

Regarding claim 16, Liu in view of Dubinsky teaches claim 13.
While Liu in view of Dubinsky provides the receipt of video content from a content provider, Liu in view of Dubinsky does not specifically teach that there is any portion of the AV content that is vacant, and thus does not teach
wherein the inserted audio fills at least one vacant audio segment of the AV content.
Lai, however, teaches wherein the inserted audio fills at least one vacant audio segment of the AV content ([0024:1-3], [0045], [0048], [0055] the source file database stores to-be-replaced source video and audio files where the audio file has saved audio segment information including start and stop time, and an indication of whether each segment represents a target role to be replaced, i.e. at least one audio segment of the AV content being left vacant, where the segments to-be-replaced are replaced with to-be-dubbed segments, i.e. inserted audio).  
Liu, Dubinsky, and Lai are analogous art because they are from a similar field of endeavor in realistic speech synthesis for audiovisual applications. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receipt of video content from a content provider of Liu, as modified by Dubinsky, with the source video file content being marked with specific segments as to-be-replaced as taught by Lai. The motivation to do so would have been to achieve a predictable result of replacing the voice of a specific character at the request of a user (Lai [0031]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659       


/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659